Exhibit 99.1 F & M Bank Corp. Reports 3rd Quarter 2013 Financial Results TIMBERVILLE, VA(Marketwired - Oct 22, 2013) - F & M Bank Corp. (OTCQB: FMBM), parent company of Farmers & Merchants Bank, announces its financial results for the third quarter ended September 30, 2013 and its recently declared third quarter dividend. Selected Financial Highlights: Q3 Q2 Q1 YTD Q3 YTD Net Income (000's) $ Earnings per share Net Interest Margin % Allowance for loan losses % Provision for loan losses (000's) $ Non-Performing Loans (000's) $ Equity to Assets % Efficiency Ratio % Dean Withers, President and CEO, commented, "We're pleased to announce that our third quarter and year to date earnings for 2013 total $1.183 million and $3.532 million, respectively." Withers continued, "Loan growth in our Dealer Finance Division and Fishersville Loan Production offices continue to be strong. I am happy to report that both of these offices reached monthly profitability in less than one year of operation. This reflects well on the hard work of the employees in these offices and the warm reception we have received from the local automobile dealers and the Augusta County business community." Withers stated, "Non-performing loans at $12.3 million increased approximately $450 thousand compared to third quarter 2012, but decreased approximately $1.5 and $1.0 million compared to second quarter 2013 and year end 2012, respectively. We continue to see signs of improvement in the local real estate market, with several of the subdivisions that we have financed experiencing improved sales compared to 2012." Withers continued, "On October 21, 2013, our Board of Directors declared a third quarter dividend of $0.17 per share. Based on our most recent trade price of $17.70 per share, this dividend constitutes a 3.84% yield on an annualized basis. The dividend will be paid on November 14, 2013, to shareholders of record as of November 1, 2013." Highlights of the company's financial performance are included below. F & M Bank Corp. is an independent, locally-owned, community bank holding company, offering a full range of financial services, through its subsidiary, Farmers & Merchants Bank's nine banking offices in Rockingham, Shenandoah and Page Counties, Virginia. The Bank also provides additional services through two loan production offices located in Penn Laird, VA and Fishersville, VA and through its subsidiary, VBS Mortgage located in Harrisonburg, VA.Additional information may be found by contacting us on the internet at www.FMBankVA.com or by calling (540) 896-8941. This press release may contain "forward-looking statements" as defined by federal securities laws, which may involve significant risks and uncertainties. These statements address issues that involve risks, uncertainties, estimates and assumptions made by management, and actual results could differ materially from the results contemplated by these forward-looking statements. Factors that could have a material adverse effect on our operations and future prospects include, but are not limited to, changes in: interest rates, general economic conditions, legislative and regulatory policies, and a variety of other matters. Other risk factors are detailed from time to time in our Securities and Exchange Commission filings. Readers should consider these risks and uncertainties in evaluating forward-looking statements and should not place undue reliance on such statements. We undertake no obligation to update these statements following the date of this press release. F & M Bank Corp. Financial Highlights For Nine Months Ended June 30 INCOME STATEMENT Unaudited Unaudited Interest and Dividend Income $ $ Interest Expense Net Interest Income Non-Interest Income Provision for Loan Losses Other Non-Interest Expenses Income Before Income Taxes & Securities Transactions Securities Gains (Losses) Provision For Income Taxes Less Minority Interest Net Income $ $ Average Shares Outstanding Net Income Per Common Share Dividends Declared BALANCE SHEET Unaudited September 30, 2013 Unaudited September 30, 2012 Cash and Due From Banks $ $ Interest Bearing Bank Deposits Federal Funds Sold Loans Held for Sale Loans Held for Investment Less Allowance for Loan Losses (8,338,981 ) (7,870,204 ) Net Loans Held for Investment Securities Other Assets Total Assets $ $ Deposits $ $ Short Term Debt Long Term Debt Subordinated Debt Other Liabilities Total Liabilities Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ Book Value Per Common Share $ $ CONTACT INFORMATION INVESTOR RELATIONS CONTACT: Neil Hayslett EVP/CAO Farmers & Merchants Bank 540-896-8941 NHayslett@FMBankVA.com 2
